EXHIBIT 10.1

 

LIMITED CONSENT AND WAIVER

 

This LIMITED CONSENT AND WAIVER (this “Limited Consent”) is entered into as of
May 5, 2016 and made by and among HARVARD BIOSCIENCE, INC. (the “Borrower”),
BANK OF AMERICA N.A., as Administrative Agent (“Agent”) L/C Issuer and Lender,
and BROWN BROTHERS HARRIMAN & CO. (“BBH”).

 

Background

 

The Borrower, the Agent and BBH entered into a Second Amended and Restated
Credit Agreement dated as of March 29, 2013, as amended by First Amendment to
Second Amended and Restated Credit Agreement dated May 30, 2013 with an
effective date as of April 30, 2013, as amended by Second Amendment to Second
Amended and Restated Credit Agreement and Waiver dated October 31, 2013, as
amended by Third Amendment to Second Amended and Restated Credit Agreement dated
April 24, 2015, as amended by Fourth Amendment to Second Amended and Restated
Credit Agreement dated June 30, 2015, as amended by Fifth Amendment to Amended
and Restated Credit Agreement dated as of November 5, 2015, as amended by Sixth
Amendment to Second Amended and Restated Credit Agreement dated as of March 9,
2016, (collectively, the “Credit Agreement”). Capitalized terms used herein but
not defined herein will have the meaning given such term in the Credit
Agreement.

 

NOW, THEREFORE, in consideration of the promises and the agreements, provisions
and covenants herein contained, the Borrower, the Agent and the Lenders hereby
agree as follows:

 

1.                  Limited Consent and Waiver; Covenant. Effective upon
satisfaction of the conditions precedent contained in section 2 below, the
Lenders hereby waive (i) any failure of the Borrower to deliver (the “Agings
Delivery”) on or before May 15, 2016 (its due date) its agings report as
required under Section 6.01(d) of the Credit Agreement for the Borrower’s fiscal
quarter ending March 31, 2016 (the “Agings Report”) and (ii) any failure of the
Borrower to deliver (the “2016 First Quarter Financial Statements Timely
Delivery”; together with the Agings Delivery, the “Financial Statement
Deliveries”) on or before May 15, 2016 (its due date) its quarterly financial
statements as required under Section 6.01(b) of the Credit Agreement for the
Borrower’s fiscal quarter ending March 31, 2016. The foregoing waiver of the
Financial Statement Deliveries is limited to the Financial Statement Deliveries
and to no other matter. By providing the forgoing waiver the Lenders are not
agreeing to provide any waivers or consents in the future. The Borrower hereby
covenants and agrees to deliver, on or before May 27, 2016, the documents
required under Section 6.01 (b) of the Credit Agreement regarding the Borrower’s
fiscal quarter ending March 31, 2016 and under Section 6.01 (d) of the Credit
Agreement regarding the Borrower’s aging report for the fiscal quarter ending
March 31, 2016, as provided under, and in accordance with, the terms of such
sections. The Borrower’s failure to comply with the foregoing covenant will
constitute an Event of Default for which there is no grace period.

 



 
 

2.                  Conditions Precedent. The provisions of this Limited Consent
shall be effective as of the date on which all of the following conditions shall
be satisfied:

 

(a)                the Borrower shall have delivered to the Agent a fully
executed counterpart of this Limited Consent;

 

(b)               the Borrower shall have paid all fees, costs and expenses
owing to the Agent and its counsel on or before the date hereof; and

 

(c)                the Lenders shall have indicated their consent and agreement
by executing this Limited Consent.

 

3.                  Miscellaneous.

 

(a)                Expenses of the Agent. As provided in the Credit Agreement,
the Borrower agrees to pay all reasonable costs and expenses incurred by the
Agent in connection with the preparation, negotiation, and execution of this
Limited Consent, including without limitation, the reasonable costs and fees of
the Agent’s legal counsel.

 

(b)               Applicable Law. This Limited Consent shall be governed by and
construed in accordance with the laws of The Commonwealth of Massachusetts and
the applicable laws of the United States of America.

 

(c)                Counterparts. This Limited Consent may be executed in one or
more counterparts and on facsimile counterparts, each of which when so executed
shall be deemed to be an original, but all of which when taken together shall
constitute one and the same agreement.

 

(d)               ENTIRE AGREEMENT. THIS LIMITED CONSENT EMBODIES THE ENTIRE
AGREEMENT AMONG THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER THEREOF,
AND SUPERSEDES ANY AND ALL PRIOR REPRESENTATIONS AND UNDERSTANDINGS, WHETHER
WRITTEN OR ORAL, RELATING TO THIS LIMITED CONSENT. THERE ARE NO ORAL AGREEMENTS
AMONG THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF.

 

 

 

[Remainder of Page Intentionally Left Blank]

 



 
 

IN WITNESS WHEREOF, the parties hereto have executed this Limited Consent as of
the date first above written.

 

BORROWER

 

HARVARD BIOSCIENCE, INC.

 

 

 

By:/s/ Robert E. Gagnon
Name: Robert E. Gagnon
Title: Chief Financial Officer

 

 

 

AGENT

 

BANK OF AMERICA, N.A., as Agent

 

 

 

By: /s/ Renee Marion
Name: Renee Marion
Title: Assistance Vice President

 

 

 

LENDERS

 

BANK OF AMERICA, N.A., as a Lender

 

 

 

By: /s/ Pauline J. Mazzone
Name: Pauline J. Mazzone
Title: Vice President

 

 

 

BROWN BROTHERS HARRIMAN & CO., as a Lender

 

 

 

By: /s/ Daniel G. Head
Name: Daniel G. Head
Title: SVP

 